Citation Nr: 1307551	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-41 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for the period prior to August 2, 2011, for depressive disorder not otherwise specified (NOS).

2.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disability prior to August 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, which granted service connection for depressive disorder NOS and assigned an initial rating of 30 percent, effective April 15, 2008.
 
In addition, the Veteran perfected an appeal from a September 2009 rating decision which denied his claim for a TDIU.  He also appealed a denial of his application for helpless child benefits for his daughter.

In May 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development. 

In an August 2012 rating decision the Appeals Management Center (AMC) increased the initial rating for depressive disorder to 50 percent, effective April 15, 2008; and granted helpless child benefits for the Veteran's daughter.  In a January 2013 rating decision the AMC awarded a 100 percent rating for the depressive disorder, effective August 2, 2011.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  Any further development or adjudication of this matter should take into account this paperless claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The August 2012 rating decision and Supplemental Statement of the Case (SSOC) note the AMC considered treatment records dated through December 27, 2011.  The last VA outpatient records in the claims file, however, are dated April 27, 2010; and, there are no outpatient or CAPRI records in the Virtual claims file at all.  Those records are relevant to whether the Veteran's mental disorder manifested at a severity higher than 50 percent, to include a TDIU, prior to August 2, 2011.

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In some cases VA's duty to assist requires that it obtain a retrospective medical opinion.  Chotta v. Peake, 22 Vet. App. 80 (2008).  In this case there is no opinion as to whether the Veteran's service connected disabilities precluded gainful employment during the period from the effective date of service connection for his psychiatric disability and the effective date of the 100 percent rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should obtain records of VA treatment for the Veteran's service connected disabilities for the period beginning April 28, 2010, and add them to the paper or Virtual claims file as is appropriate.

2.  The AMC/RO should obtain a retrospective medical opinion as to whether at any time from April 15, 2008 to August 1, 2011, the Veteran's service connected disabilities (depressive disorder, frostbite residuals of both feet and peripheral neuropathy of both lower extremities) in combination would have precluded gainful employment for which his education and experience would otherwise have qualified him.

The opinion provider should provide reasons for the opinion.

It is not necessary that the Veteran be examined, unless such is recommended by the opinion provider.

3.  If the benefits sought on appeal are not completely granted, the AMC/RO should issue a supplemental statement of the case (SSOC); and then return the claims file to the Board, if otherwise in order.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



